Citation Nr: 1800090	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to July 1969, to include service in the inland waterways of the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The probative, competent evidence reflects that the Veteran was aboard the USS Providence on February 15, 1968, when the ship traveled on the Perfume River, an inland waterway in the Republic of Vietnam.

2.  The evidence reflects a diagnosis of diabetes mellitus, type II, during the pendency of the appeal. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

The Veteran asserts that he has diabetes mellitus, type II, as a result of exposure to herbicide agents during active duty.  Specifically, he asserts that he was exposed to herbicide agents while serving aboard the USS Providence off the coast of the Republic of Vietnam.  As an initial matter, the record indicates that the Veteran has been diagnosed with diabetes mellitus, type II.  Therefore, the requirement for a current disability has been met.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service within the landmass of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for herbicide agent exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member generally must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iv) are met.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e).  These diseases must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Upon review, the Board finds that the Veteran served aboard the USS Providence when it operated on an inland waterway of the Republic of Vietnam and, as such, is presumed to have been exposed to herbicide agents.  In that regard, while the record reflects that the USS Providence typically operated in the offshore waters of the Republic of Vietnam and a search by the Joint Services Records and Research Center revealed no evidence of the Veteran's service on the land or inland waterways of the Republic of Vietnam, a report titled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents reflects that the USS Providence operated temporarily on the Perfume River, an inland waterway, on February 15, 1968.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated December 1, 2017.  The Veteran's personnel records demonstrate that he was aboard the ship on that date; accordingly, the Veteran served on an inland waterway of the Republic of Vietnam and is presumed to have been exposed to herbicide agents.  

Given that diabetes mellitus, type II, is presumptively associated with exposure to herbicide agents and the Veteran is presumed to have been exposed to herbicide agents, service connection for diabetes mellitus, type II, is warranted.  38 C.F.R. § 3.309(e).  


ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


